


FOURTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT


THIS FOURTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Amendment”) is made and entered into as of April 16, 2013, by and among THE
ENSIGN GROUP, INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions and lenders party hereto (collectively, the
“Lenders”) and SUNTRUST BANK, in its capacity as Administrative Agent for the
Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Revolving Credit and Term Loan Agreement, dated as of July 15,
2011, as amended by that certain First Amendment to Revolving Credit and Term
Loan Agreement dated as of October 27, 2011, that certain Second Amendment to
Revolving Credit and Term Loan Agreement dated as of April 30, 2012 and that
certain Third Amendment to Revolving Credit and Term Loan Agreement dated as of
February 1, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Borrower;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and, subject to the
terms and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:


1.Amendments.
(a)     Section 1.1 of the Credit Agreement is amended by replacing the
definitions of “Material Adverse Effect” and “Mortgage Trigger Event” in their
entirety with the following:
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or properties of the Borrower and its Subsidiaries taken as a whole
(provided that the parties hereto acknowledge that a settlement of the DOJ
Investigation involving a payment of less than $50,000,000 shall not be deemed a
material adverse effect hereunder), (ii) the ability of the Loan Parties to
perform any of their respective obligations under the Loan Documents, (iii) the
rights and remedies of the Administrative Agent, the Issuing Bank, the Swingline
Lender or the Lenders under any of the Loan Documents or (iv) the legality,
validity or enforceability of any of the Loan Documents.
“Mortgage Trigger Event” shall mean that (i) the Borrower or any of its
Subsidiaries shall be named in any action, fully or partially unsealed, in which
the United States has affirmatively intervened, or any criminal indictment
alleging violation of the federal False Claims Act or any other applicable law
with damages, fines, penalties or overpayment in excess of $50,000,000 or
alleging criminal liability for actions within the statute of limitation, or
(ii) the Borrower or any of its Subsidiaries otherwise receives a written demand
from any Governmental Authority for payment of damages, fines, penalties or
overpayments in excess of $50,000,000.
and by adding the following defined terms in proper alphabetical order:




--------------------------------------------------------------------------------




“Corporate Integrity Agreement” shall mean a corporate integrity agreement to be
entered into after the Fourth Amendment Date by the Borrower and the Office of
the Inspector General of the United States Department of Health and Human
Services in connection with the DOJ Settlement.
“DOJ Settlement” shall mean the settlement of claims arising in connection with
the DOJ Investigation, to be entered into after the Fourth Amendment Date by the
Borrower with the United States of America, acting through the Department of
Justice and on behalf of the Inspector General of the United States Department
of Health and Human Services.
“DOJ Settlement Agreement” means that certain Settlement Agreement, to be
entered into after the Fourth Amendment Date by the Borrower, certain of its
Affiliates and the United States of America, acting through the United States
Department of Justice and on behalf of the Office of Inspector General of the
Department of Health and Human Services, governing the terms of the DOJ
Settlement.
“DOJ Settlement Documents” mean the Corporate Integrity Agreement, the DOJ
Settlement Agreement and any other document or agreement executed in connection
therewith.
“Fourth Amendment” means that certain Fourth Amendment to Revolving Credit and
Term Loan Agreement, dated as of the Fourth Amendment Date by and among the
Borrower, certain of the Lenders and the Administrative Agent.
“Fourth Amendment Date” means April 16, 2013.
(b)    Section 4.19 of the Credit Agreement is hereby amended by replacing
subsection (k) of such Section in its entirety with the following:
(k)    Corporate Integrity Agreement. Neither the Borrower nor any of its
Subsidiaries, nor any owner, officer, director, partner, agent, managing
employee or Person with a “direct or indirect ownership interest” (as that
phrase is defined in 42 C.F.R. §1001.1001) in the Borrower or any of its
Subsidiaries is a party to, or bound by, any material order, individual
integrity agreement, corporate integrity agreement, corporate compliance
agreement or deferred prosecution agreement, other than the Corporate Integrity
Agreement.
(c)    Section 5.2 of the Credit Agreement is hereby amended by replacing
clauses (x) and (xi) of subsection (y) of such Section with the following, and
adding the additional clauses (xii) and (xiii) below:
(x)    notice of the occurrence of any material reportable event or similar term
as defined in the Corporate Integrity Agreement, any other corporate integrity
agreement, corporate compliance agreement or deferred prosecution agreement
pursuant to which the Borrower or any of its Subsidiaries has to make a
submission to any Governmental Authority or other Person under the terms of such
agreement, if any; and
(xi)    notice of (A) any amendment, modification or waiver to any DOJ
Settlement Document, with a copy of such amendment, modification or waiver
thereof, and (B) the occurrence of any material breach or default under any DOJ
Settlement Document, or the receipt by the Borrower or any of its Affiliates of
any written notice of any failure by the Borrower or its Affiliates to perform
or observe any term, covenant or agreement contained in any DOJ Settlement
Document;
(xii)    concurrently with the due date therefor under any DOJ Settlement
Document, copies of all material documents and other information required to be
provided to any Person pursuant to any DOJ Settlement Document; and
(xiii)    without duplication, any failure of the Borrower or any of its
Subsidiaries to comply with the covenants and conditions of Section 5.15.




--------------------------------------------------------------------------------




(d)    Section 5.15 of the Credit Agreement is hereby amended by adding the
following as a new subsection (d) of such Section:
(d)    DOJ Settlement Documents. The Borrower anticipates settling the DOJ
Investigation with the United States Department of Justice and on behalf of the
Office of Inspector General of the Department of Health and Human Services, and
to induce the Lenders to enter into the Fourth Amendment and agree to the
modifications thereof, the Borrower represents, warrants and covenants to the
Lenders that:
(1) all claims brought against the Borrower and its Affiliates by Governmental
Authorities arising out of the DOJ Investigation are civil claims, and not
criminal claims,
(2) the maximum aggregate amount of fines, penalties and other amounts that will
be payable by the Borrower to any Person in connection with the DOJ Settlement
(excluding legal fees and the cost of compliance with the DOJ Settlement) will
not exceed $50,000,000 and will be payable by the Borrower in one lump sum upon
the execution of the DOJ Settlement Agreement,
(3) the only documents that the Loan Parties will execute in connection with the
DOJ Settlement (other than court filings to dismiss the DOJ Investigation and
related litigation) will be the DOJ Settlement Agreement and the Corporate
Integrity Agreement; for the avoidance of doubt, no deferred prosecution
agreement (or similar agreement) shall be executed in connection with the DOJ
Settlement;
(4) the Corporate Integrity Agreement will be a customary corporate integrity
agreement on terms and conditions consistent with the terms of this subsection
(d) and otherwise similar to the terms and conditions as the publicly available
precedent corporate integrity agreements shared by the Borrower with the Agent
prior to the execution of the Fourth Amendment, without any other material
obligations or liabilities to the Borrower or any of its Subsidiaries;
(5) the DOJ Settlement will settle all claims relating to the DOJ Investigation
or any related matters, and will include, without limitation, agreements not to
prosecute the Borrower and its Subsidiaries,
(6) the DOJ Settlement Agreement (A) will be on terms and conditions consistent
with the terms of this subsection (d), (B) will be conditioned solely upon the
payment of the settlement amount not to exceed $50,000,000 and the execution of
the Corporate Integrity Agreement, (C) the only remedy for failure to comply
with the DOJ Settlement Agreement will be the termination of the DOJ Settlement
Agreement and reinstatement of the underlying lawsuits included in the DOJ
Investigation, and (D) the DOJ Settlement Agreement will not create or embody
any other material obligations or liabilities to the Borrower or any of its
Subsidiaries;
(7) the Borrower will notify the Administrative Agent when the DOJ Settlement
Documents have been executed, the payment required under the DOJ Settlement
Agreement has been made and all other conditions to the DOJ Settlement Documents
have been satisfied, promptly, and in any event within 2 Business Days, after
execution thereof, and
(8) the Borrower and its Affiliates shall comply in all material respects with
the DOJ Settlement Documents at all times after the execution thereof.
(e)    Section 8.1 of the Credit Agreement is hereby amended by replacing
subsection (n) of such Section in its entirety with the following:
(n)     (i) there shall occur any revocation, suspension, termination,
recission, non-renewal or forfeiture or any similar final administrative action
with respect to one or more Health Care Permits,




--------------------------------------------------------------------------------




Third Party Payor Programs or Third Party Payor Authorizations that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect, (ii) (x) the Borrower or any of its Subsidiaries shall
be named in any action, fully or partially unsealed, in which the United States
has affirmatively intervened, alleging violation of the federal False Claims Act
or any other applicable law and (y) the Borrower shall have offered, agreed or
paid to, or received a final judgment requiring payment to, any Governmental
Authority for payment of any fine, penalty or overpayment in excess of
$50,000,000, (iii) any Third Party Payor Authorization with respect to Medicare
or Medicaid (including provider number) of five or more Subsidiaries are
terminated in connection with or as a result of the DOJ Investigation, (iv) any
Loan Party or any Subsidiary of any Loan Party (A) fails to make any payment
required under the DOJ Settlement Documents when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise); or (B) fails
to perform or observe any other condition or covenant under any DOJ Settlement
Document in any material respect, or (v) any material provision of the DOJ
Settlement Agreement shall for any reason cease to be valid and binding on or
enforceable against any party thereto, or the DOJ Settlement Agreement shall
cease to be in full force and effect.


2.    Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment or
otherwise outstanding in connection with the Credit Agreement (including
reasonable fees and disbursements of King & Spalding LLP, counsel to the
Administrative Agent), (ii) such other fees as the Borrower has previously
agreed to pay the Administrative Agent or any of its affiliates in connection
with this Amendment and (iii) executed counterparts to this Amendment from the
Borrower, each of the Guarantors and the Lenders.
3.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent that:


(a)    The Borrower and each of its Subsidiaries (i) is duly orga-nized, validly
existing and in good standing as a corporation, partnership or limited liability
company under the laws of the jurisdiction of its organization, (ii) -has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect;


(b)     The execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party's organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action;


(c)    The execution, delivery and performance by the Loan Parties of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
Requirements of Law applicable to the Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (iii) will not violate
or result in a default under any Contractual Obligation of the Borrower or any
of its Subsidiaries or any of their assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(iv) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents;


(d)    This Amendment has been duly executed and delivered for the benefit of or
on behalf of each Loan Party and constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors'
rights and remedies in general; and






--------------------------------------------------------------------------------




(e)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


4.    Reaffirmations and Acknowledgments.


(a)    Reaffirmation of Guaranty and Negative Pledges. Each Guarantor consents
to the execution and delivery by the Borrower of this Amendment and jointly and
severally ratifies and confirms the terms of the Guaranty and Security Agreement
and the Negative Pledges to which it is a party with respect to the indebtedness
now or hereafter outstanding under the Credit Agreement as amended hereby and
all promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrower to the Lenders or any other
obligation of the Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of the Borrower, the Guaranty and Security
Agreement and each Negative Pledge to which it is a party (i) is and shall
continue to be a primary obligation of the Guarantors, (ii) is and shall
continue to be an absolute, unconditional, joint and several, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of the Guarantors under the Guaranty and Security Agreement or under
any Negative Pledge to which they are a party.


(b)    Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Secured Parties under the Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.


5.    Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Lenders under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.


6.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.


7.    No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.


8.    Costs and Expenses. The Borrower agrees to pay on demand all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.


9.    Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


10.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


11.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotia-tions or agreements, whether written or oral, with respect
thereto.


